SURRENDER AGREEMENT
 
THIS SURRENDER AGREEMENT (“Surrender Agreement”) made as of the 2nd day of June,
2008 by and between TRIDENT GROWTH FUND, L.P. (“Trident”) and FEQ Gas LLC
(“FEQ”, together with Trident collectively referred to as "LENDERS"), and
COMPUSVEN, INC., a Florida corporation (the, "OBLIGOR”)


W I T N E S E T H:
 
WHEREAS, On April 1, 2005, Trident made a loan to Stellar Technologies, Inc.,
now known as GeM Solutions, Inc. (“GeM”) in the principal amount of $1,600,000
for which GeM issued a promissory note and entered into a loan agreement,
security agreement, a warrant to purchase shares, and other documents related to
or in furtherance of that transaction as well as various amendments thereafter
(the “GeM Loan Documents”).  GeM’s obligations under the GeM Loan Documents were
guaranteed by the Obligor pursuant to a written guaranty agreement which
guaranty was secured by a lien on all of Obligor’s property for which Obligor
executed a security agreement.  Hereinafter, the guaranty agreement, security
agreement and any other documents executed by Obligor in connection with the GeM
Loan Documents, together with the GeM Loan Documents shall collectively be
referred to as the “Trident Loan Documents” and the obligations of Obligor
thereunder shall be referred to as the “Trident Obligations”;


WHEREAS,  based on the Trident Loan Documents, the amount of the Trident
Obligations, secured by a lien on all of the Obligor’s property and proceeds
thereof as of July 31, 2007 is in the principal and interest amount of
$1,678,904.11.


WHEREAS, on July 13, 2007 FEQ made a loan to GeM in the principal amount of
$100,000 for which GeM issued a promissory note and, together with Obligor
entered into a loan and security agreement and other documents related to or in
furtherance of that transaction as well as various amendments thereafter (the
“FEQ Loan Documents”) and the obligations of the Obligor thereunder shall be
referred to as the “FEQ Obligations”.  The FEQ Obligations are secured by a lien
on all of Obligor’s property and the proceeds thereof.  Hereinafter, the FEQ
Loan Documents, together with the Trident Loan Documents shall collectively be
referred to as the “Loan Documents” and the Trident Obligations and FEQ
Obligations shall be collectively referred to as the “Obligations”;


WHEREAS, on July 13, 2007, Trident and FEQ entered into that certain
Intercreditor Agreement pursuant to which the parties agree that the liens held
by FEQ have priority over the liens held by Trident to the extent provided
therein;


WHEREAS, pursuant to the Loan Documents the Obligor granted to each of the
Lenders a perfected valid security interest in all property of the Obligor to
secure the prompt payment, performance and discharge in full of all of the
Obligor’s obligations under the Loan Documents;


WHEREAS, various events of default exist under the Loan Documents including,
without limitation, the following (the “Existing Defaults”):  (i) both GeM and
Obligor defaulted in making payments required under the Trident Loan Documents
and any and all cure periods
 

--------------------------------------------------------------------------------


 have expired  and  (ii) on September 20, 2007 GeM filed a petition under
Chapter 11 of the US Bankruptcy Code in the US Bankruptcy Court for the District
of Delaware (“Bankruptcy Proceedings”);


WHEREAS, Lenders have declared all Obligations immediately due and owing and
Obligor is unable to pay same.


WHEREAS, GeM filed a plan of reorganization in the Bankruptcy Proceedings (the
“Plan”) which was confirmed by the Bankruptcy Court by order dated May 1, 2008.


WHEREAS, under the Plan, each of the Lenders will receive certain consideration
on account of and in satisfaction their respective secured claims against both
GeM and Obligor for upon consummation of the Plan;


WHEREAS,  the consummation of the Plan is conditioned upon the occurrence of the
“Effective Date” (as defined in the Plan) and a condition to the occurrence of
Effective Date and Lenders’ receipt of the consideration provided to them under
the Plan on account of their claims against GeM and the Obligor is the transfer
of all of Obligor’s property to GeM, as a reorganized debtor, free and clear of
all liens;


WHEREAS, Obligor desires to surrender to the Lenders, and the Lenders desire to
accept and take possession of, upon the terms and subject to the conditions set
forth herein, the Collateral (as defined herein) for disposition by the Lenders
as a secured parties under the Uniform Commercial Code as presently in effect in
the States of Florida and/or Delaware, as applicable (“UCC”);


NOW THEREFORE, in consideration of the mutual promises, terms and provisions
contained herein, the parties intending to be legally bound, hereby agree as
follows:


1. RECITALS.  The parties agree that the recitals set forth hereinabove are
incorporated by reference as if fully set forth herein and are hereby made a
part of this Surrender Agreement.
 
2. DEFINITIONS.  All capitalized terms used but not defined in the this
Surrender Agreement shall have the meanings ascribed to them in the Loan
Documents.
 
3. LOAN DOCUMENTS STILL IN FORCE.
 
(a) Except as expressly and specifically modified by this Surrender Agreement,
notwithstanding any other provisions of this Surrender Agreement or any claims
of the parties to the contrary, the Loan Documents shall and do hereby remain in
full force and effect, and the terms and provisions of the Loan Documents are
hereby ratified and confirmed.
 
(b) Except as expressly and specifically modified by this Surrender Agreement,
all parties shall remain bound to, perform and continue to perform all of their
respective obligations under the Loan Documents and shall continue to have all
of their rights and remedies thereunder and shall be bound by all of the terms
and provisions of the Loan
 

--------------------------------------------------------------------------------


Documents.  Without limiting the generality of the foregoing, the parties hereby
agree that this Surrender Agreement is not a substitution, novation, discharge
or release of any or all of the Loan Documents or the indebtedness evidenced
and/or secured thereby.  
 
4. PRIORITY.  It is hereby expressly acknowledged, ratified, confirmed and
agreed that the Loan Documents secure the Obligations, notwithstanding any
claims of any of the parties to the contrary.  Obligor acknowledges and agrees
that the security interests in Obligor’s property granted to the Lenders under
the Loan Documents remain valid, perfected, first priority security interests
therein (subject to the Intercreditor Agreement), and that this Surrender
Agreement does not disturb, alter, or lessen the priority of any such security
interests granted to the Lenders under the Loan Documents and Intercreditor
Agreement.  The Obligor represents and warrants that, as of the date of this
Surrender Agreement, there are no claims, setoffs or defenses to the Lenders’
exercise of any rights or remedies available to the Lenders under the terms and
provisions of the Loan Documents.
 
5. EXISTING DEFAULTS.
 
(a) Acknowledgments.  Obligor acknowledges, admits and agrees that (i) the
Existing Defaults have occurred under the Loan Documents and are existing, (ii)
the appropriate parties have each been lawfully and properly notified of same
and (iii) all obligations of Obligor to the Lenders under the Loan Documents are
presently outstanding and are immediately due and payable in full, without
defense, setoff or counterclaim.
 
(b) Enforcement.  Obligor agrees, admits and acknowledges that said Existing
Defaults are material defaults under the Loan Documents and that by virtue
thereof, the Lender have the absolute right to pursue its remedies and enforce
immediate payment of the Obligations and that there are no defenses or disputes
as to the existence of the Existing Defaults and Lender’s right to pursue its
remedies by virtue thereof.
 
(c) No Waiver of Existing Defaults.  Notwithstanding this Surrender Agreement,
the Lenders do not waive any of the Existing Defaults, but expressly reserves
same, which remain in full force and effect.
 
6. DEBT ACKNOWLEDGMENT.
 
(a) Obligor acknowledges, admits and agrees that (i) as of July 31, 2007 the
total principal and accrued interest outstanding on the Trident Obligations is
in the sum of $1,678,904.11, plus all interest accruing after July 31, 2007,
plus all other costs, expenses, claims and charges to which the Trident is
entitled under the Trident Loan Documents, against which obligation there are no
offsets, defenses, claims, counterclaims or objections by Obligor, and (ii) as
of July 31, 2007 the total principal outstanding on the FEQ Obligations is in
the sum of $100,000, plus all accrued and unpaid interest which is due and owing
under the FEQ Loan Documents, plus all other costs, expenses, claims and charges
to which the FEQ is entitled under the FEQ Loan Documents, against which
obligation there are no offsets, defenses, claims, counterclaims or objections
by Obligor.
 
(b) The Obligations are the valid liabilities and obligations of Obligor.
 
2

--------------------------------------------------------------------------------


7. NO WAIVERS OR UNDERSTANDINGS.
 
(a) No Waivers.
 
            (i) No course of dealing or negotiations between the parties or
actions taken or not taken prior to the entry of this Surrender Agreement shall
constitute a waiver of any of the Lenders’ respective rights or remedies under
the Loan Documents (all of which rights and remedies are reserved unto the
Lenders and remain in full force and effect).
 
            (ii) The delay or failure of any of the Lenders to exercise in one
or more instances, any right, power, remedy, privilege or option given under
this Surrender Agreement or the Loan Documents, either before or after the entry
of this Surrender Agreement, shall not be construed as a waiver or
relinquishment of such right or option, nor shall any single or partial exercise
thereof or any discontinuance of steps to enforce such right, power, remedy,
privilege or option preclude any further exercise thereof or any other right,
power, remedy, privilege or option.
 
            (iii) Except as otherwise specifically provided in this Surrender
Agreement, the Lenders do not hereby waive any rights or remedies which either
has or may now or hereafter have under the Surrender Agreement or the Loan
Documents and all terms and provisions of such agreements and instruments shall
remain in full force and effect.
 
(b) No Amendments.
 
            (i) Any waiver, permit, consent, modification or approval of any
kind or character on the part of the Lenders of any breach or default under this
Surrender Agreement, or the Loan Documents or any such waiver of any provisions
or condition of the aforementioned must be in writing signed by all parties and
shall be effective only to the extent specifically set forth in such writing.
 
            (ii) This Surrender Agreement and  the Loan Documents may only be
amended in writing signed by all parties hereto.
 
8.           SURRENDER OF COLLATERAL.
(a) Collateral. As used in this Surrender Agreement, the term “Collateral” shall
mean all Collateral set forth on Exhibit A annexed hereto.


(b) Possession.  The Obligor hereby surrenders, delivers and grants to the
Lenders quiet possession of all of the Collateral, wherever located, and the
Obligor agrees to assemble the Collateral, including all books of account and
other books and records relating to the Collateral, and make it immediately
available to the Lenders or the Obligor’s place of business at the address for
the Obligor set forth in the Loan Documents.  Upon delivery of possession of the
Collateral, the Obligor also shall execute, as may be necessary, and deliver to
the Lenders any and all other documents, instruments and certificates as may
reasonably be required in order to assure to the Lenders the benefits of this
Surrender Agreement.  The Obligor agrees to give the Lenders immediate full and
continuing access to the Obligor’s business premises
 
3

--------------------------------------------------------------------------------


 for the purpose of the Lenders’ exercise of possession and other rights with
respect to the Collateral.  The Lenders may, at any time, remove any and all of
the Collateral from the premises where the same is located and take such other
actions with respect thereto as the Lenders may deem appropriate.  This
surrender of the Collateral is made by Obligor to the Lenders in recognition of
the Lenders’ rights as a secured parties under the UCC and other applicable law.


(c) Disposition of the Collateral.  The Lenders hereby advise the Obligor that
they intend to dispose of the Collateral by private sale and transfer to GeM, as
a reorganized debtor under chapter 11 of the Bankruptcy Code (“Reorganized
GeM”), pursuant to the provisions of the UCC.  The Obligor hereby renounces its
respective rights to any notice of the disposition of the Collateral and to any
rights of redemption with respect thereto.


(d) Other Remedies.  The Lenders reserve all rights and remedies available to
them against the Obligor and any other persons who may be obligated to the
Lenders for the Obligations under the Loan Documents.


(e) Satisfaction of Obligations. Lenders each agree that upon (i) the Effective
Date of the Plan, (ii) their receipt of the consideration and treatment provided
to them under the Plan, and (iii) the transfer of the Collateral to Reorganized
GeM free and clear of all liens and security interests, the Obligations shall be
fully paid and satisfied.


9.           REPRESENTATION AND WARRANTIES REGARDING COLLATERAL.  The Obligor
represents and warrants to the Lender that, as of the date hereof:


(a) The Obligor owns the Collateral and has full right, power and authority to
surrender the Collateral to the Lenders.


(b) The Lenders have a first priority lien (subject to the Intercreditor
Agreement) on all of the items of Collateral pursuant to their filings of UCC-1
financing statements with the State of Florida.  There are no other secured
creditors of the Obligor and no other person has any interest in the Collateral
 
    (c) All of the Collateral is and has been since the date of the Loan
Documents, located at 870  111th Avenue North, Suite No. 8, Naples, FL 34108 and
at no other location;


(d) Obligor has the power and authority to enter into this Surrender Agreement
and to perform the transactions contemplated hereby.  The execution, delivery
and performance of this Surrender Agreement has been duly authorized by the
Board of Directors and shareholders of the Obligor, and will not violate any
agreement to which the Obligor is a party or any provision of law, ordinance or
regulation to which it is subject.  This Surrender Agreement constitutes the
legal, valid and binding obligation of the Obligor enforceable against it in
accordance with its terms.


4

--------------------------------------------------------------------------------


(j) The Obligor has not taken any action to seek relief under the United States
Bankruptcy Code and, to the best of the Obligor’s knowledge, no creditors have
commenced any proceeding seeking to subject the Obligor to the jurisdiction of
the United States Bankruptcy Court or to enjoin or otherwise effect this
Surrender Agreement or the transactions contemplated hereby.




10.           ASSISTANCE IN REALIZATION UPON COLLATERAL.


(a) As a material inducement to the Lenders to enter into this Surrender
Agreement, the Obligor covenants and agrees to render any necessary assistance
to the Lenders in connection with the disposition of or any other realization
upon the Collateral and otherwise to confirm in the Lenders the rights, benefits
and privileges conveyed hereby.


(b) Obligor hereby agrees to execute and deliver to the Lenders and/or
Reorganized GeM, as purchaser of the Collateral from the Lenders (“Purchaser”),
from time to time, on or after the date hereof, such further certificates,
instruments, records or other documents, assurances or other things as may be
reasonably necessary to facilitate and consummate the sale and transfer of any
or all of the Collateral to Reorganized GeM.


11.           NO ASSUMPTION OF PRIOR LIABILITIES.  In no event shall the Lenders
have any obligation for payment or performance of any obligations of the
Obligor, whether for rent, insurance, payroll, payroll or other taxes, or any
other obligation incurred or otherwise arising prior to or after the date
hereof.


12.           INDEMNIFICATION.  The Obligor agrees to indemnify the Lenders and
hold the Lenders harmless from and against any and all claims, damages or
expenses (including reasonable attorney’s fees) suffered or incurred by, or
asserted against, the Lenders by any person or entity, including but not limited
to any third party creditors, which arise from or relate in any way to this
Surrender Agreement or to any subsequent sale of the Collateral to any third
party, except claims or liabilities arising from the Lenders’ gross negligence
or willful misconduct.


13.           WAIVER OF AUTOMATIC STAY.  The Obligor agrees that if a petition
under any chapter of Title 11 of the United States Code (the “Bankruptcy Code”)
is filed by or against it, Obligor in its capacity as Debtor and
Debtor-in-Possession (where applicable) under the Bankruptcy Code, does hereby
agree to consent to the vacation of the automatic stay of 11 U.S.C. § 362 (the
“Stay”).  The Obligor hereby unconditionally and irrevocably waives the benefits
of the automatic stay of 11 U.S.C. § 362 (the “Stay”) and its right to oppose a
motion to lift such Stay, and does hereby admit and agree that the grounds to
vacate the Stay to permit the Lenders to enforce their rights and remedies
hereunder and under the Loan Documents and Intercreditor Agreement exist and
shall continue to exist, which grounds include, without limitation, the fact the
Obligor hereby represents and admits that it, as Debtor, has no equity in its
property and such property is not necessary to an effective reorganization.


5

--------------------------------------------------------------------------------


14.           HEADINGS.  Paragraph or section headings used herein are for
convenience only and shall not be used to interpret any term hereof.
 
15.           COUNTERPARTS.  This Surrender Agreement may be executed in any
number of counterparts each of which when so executed and delivered, shall be an
original, and all such counterparts shall together constitute one and the same
instrument.
 
16.           SEVERABILITY.  The provisions of this Surrender Agreement are
sever able.  If any provision of this Surrender Agreement shall be held invalid
or unenforceable in whole or in part in any jurisdiction, such invalidity or
unenforceability shall not in any manner affect the validity or enforceability
of such provision in any other jurisdiction or any other provisions of this
Surrender Agreement in any jurisdiction.
 
17.           SURVIVAL.  This Surrender Agreement and all of its terms and
provisions, shall and do hereby survive the consummation of any and all
transactions provided for herein or in this Surrender Agreement.
 
18.           FACSIMILE SIGNATURE.  This Surrender Agreement may be initially
executed by facsimile and shall be effective and binding upon execution by
facsimile signature provided that originally executed copies are provided by any
party to any other party within ten (10) days of request therefore.
 
19.           FURTHER ASSURANCES.  Obligor hereby directs Lenders to file any
appropriate documents, financing statements or affidavits to reflect this
Surrender Agreement, and the transactions contemplated hereby.  Obligor hereby
agrees to execute and deliver to the Lenders, from time to time, on or after the
date hereof, such further certificates, instruments, records or other documents,
assurances or other things as may be reasonably necessary to give effect to this
Surrender Agreement.
 
20.           GOVERNING LAW.  This Surrender Agreement is and shall be deemed to
be a contract entered into and made pursuant to the laws of the State of
Delaware and shall in all respects be governed, construed, applied and enforced
in accordance with the laws of the State of Delaware.
 


21.           NOTICES TO OBLIGOR. Notwithstanding anything to the contrary
contained in the Loan Documents, any notice to the Obligor shall be binding and
effective on the party to whom it is directed if such notice is delivered by
facsimile, or any other means authorized under the Loan Documents, only to their
counsel as follows:

 

 IF TO OBLIGOR: John Baker  
Compusven, Inc.
  870  111th Avenue North, Suite No. 8   Naples, FL 34108


 
6

--------------------------------------------------------------------------------



 IF TO TRIDENT: Jeff Fink, Esquire,  
Aple Norris & Fink, LLP,
  735 Plaza Boulevard, Suite 200,   Coppell, TX 75019;




IF TO FEQ:   Michael D. Warner, Esquire, and Jeff Resler, Esq.  
Warner Stevens LLP,
  301 Commerce St., Suite 1700,   Fort Worth, TX 76102



IN WITNESS WHEREOF, the parties hereto have affixed their hands and seals, or
have caused these presents to be duly executed by their proper corporate
officers, all as of the date set forth above.
 
 
 
 

ATTEST:      COMPUSVEN, INC.            
 
   
/s/ John E. Baker
 
Secretary
   
President
 


ATTEST:     TRIDENT GROWTH FUND, L.P.          By: Trident Management, LLC,
General Partner            
 
   
/s/ Scott Cook
 
 
   
 
 

 
 

ATTEST:     FEQ GAS, LLC            
 
   
/s/ Ernest A. Bartlett
 
 
   
 
 



7

--------------------------------------------------------------------------------


EXHIBIT A


COLLATERAL




Accounts, cash, contract rights, property, equipment, general intangibles
(including, without limitation, all goodwill, trademarks, service marks, trade
styles, trade names, patents, patent applications, copyrights), inventory,
instruments, deposit accounts, chattel paper, software, domain names, investment
property, books and records, computer files, goods, leases, and all other assets
of Obligor and (a) all attachments, accessions, accessories, tools, parts,
supplies, increases and additions to and all replacements of and substitutions
for any of the foregoing property described in this Exhibit A, (b) all products
and proceeds of the foregoing property described in this Exhibit A, (c) all
accounts, contract rights, general intangibles, instruments, rents, moneys,
payments, and all other rights arising out of a sale, lease, or other
disposition of any of the foregoing property , described in this Exhibit A and
(d) all proceeds (including insurance proceeds) from the sale, destruction, loss
or other disposition of any of the foregoing property described in this Exhibit
A.
 
 
 
 
 
 
 
 
 
 
 8

--------------------------------------------------------------------------------